DISSENTING OPINION. POPE, C. J. I dissent from the views announced in the majority opinion, the practical effect of which would be to leave a person receiving a salary running into thousands of dollars immune from garnishment where the debt shall not have been for necessaries. In my view the proper construction of Section 26, of Chapter 63, of the Laws of 1909, is reached by reading- the clause “unless such debt was incurred for the necessities of life” at the end of the section. Thns transposed the section means that current wages are not subject to garnishment where (a) the defendant is the head of a family, and (b) a resident of this Territory, and (c) the wages do not exceed $50.00, and in case such wages exceed $50.00 then only the excess may be garnisheed, provided, the debt is not incurred for the necessities of life. In other words, no exemption exists (whether the wages exceed $50.00 a month or not) where the debt is for the necessaries of life.